 


109 HR 3597 IH: Right to Know About Airport Pollution Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3597 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Rothman introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the Administrator of the Environmental Protection Agency to conduct a feasibility study for applying airport bubbles as a method of identifying, assessing, and reducing the adverse environmental impacts of airport ground and flight operations and improving the overall quality of the environment, and for other purposes. 
 
 
1.Short title; and table of contents 
(a)Short titleThis Act may be cited as the Right to Know About Airport Pollution Act of 2005.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; and table of contents 
Sec. 2. Findings and purpose 
Sec. 3. Definitions 
Sec. 4. Study of using airport bubbles 
Sec. 5. Study of emission standards for airplane engines 
Sec. 6. Progress reports 
Sec. 7. Reporting of toxic chemical releases   
2.Findings and purpose 
(a)FindingsCongress finds that— 
(1)the serious ground level ozone, noise, water pollution, and solid waste disposal problems attendant to airport operations require a thorough evaluation of all significant sources of pollution;  
(2)the Clean Air Act (42 U.S.C. 7401 et seq.)— 
(A)requires each State to reduce emissions contributing to ground level ozone problems and maintain those reductions; and  
(B)requires the Administrator of the Environmental Protection Agency to study, in addition to other sources, the effects of sporadic, extreme noise (such as jet noise near airports) on public health and welfare;  
(3)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) establishes a regulatory and enforcement program for discharges of wastes into waters;  
(4)the Safe Drinking Water Act (42 U.S.C. 300f et seq.) establishes primary drinking water standards and a ground water control program;  
(5)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) regulates management and disposal of solid and hazardous waste;  
(6)a study of air pollution problems in California— 
(A)has determined that airports are significant sources of air pollution; and  
(B)has led to the creation of an airport bubble concept; and  
(7)the airport bubble concept is an approach that— 
(A)treats an airport and the area within a specific radius around the airport as a single source of pollution that emits a range of pollutants, including air, noise, water, and solid waste; and  
(B)seeks, by implementation of specific programs or regulations, to reduce the pollution from each source within the bubble and thereby reduce the overall pollution in that area.  
(b)PurposeThe purpose of this Act is to require the Administrator to conduct— 
(1)a feasibility study for applying airport bubbles to airports as a method of assessing and reducing, where appropriate, air, noise, water, and solid waste pollution in and around the airports and improving overall environmental quality; and  
(2)a study of air pollutant emission standards established by the Environmental Protection Agency for airplane engines to determine whether it is feasible and desirable to strengthen the standards.  
3.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.  
(2)Airport bubbleThe term airport bubble means an area— 
(A)in and around an airport (or other facility using aircraft) within which sources of pollution and levels of pollution from those sources are to be identified and reduced; and  
(B)containing a variety of types of air, noise, water, and solid waste sources of pollution in which the aggregate of each type of pollutant from the respective sources is regulated as if the various sources were a single source.  
4.Study of using airport bubbles 
(a)In generalThe Administrator shall conduct a study to determine the feasibility of regulating air, noise, water, and solid waste pollution from all sources in and around airports using airport bubbles.  
(b)Working groupIn conducting the study, the Administrator shall establish and consult with a working group comprised of— 
(1)the Administrator of the Federal Aviation Administration (or a designee);  
(2)the Secretary of Defense (or a designee);  
(3)the Secretary of Transportation (or a designee);  
(4)a representative of air quality districts;  
(5)a representative of environmental research groups;  
(6)a representative of State Audubon Societies;  
(7)a representative of the Sierra Club;  
(8)a representative of the Nature Conservancy;  
(9)a representative of port authorities of States;  
(10)an airport manager;  
(11)a representative of commanding officers of military air bases and stations;  
(12)a representative of the bus lines that serve airports who is familiar with the emissions testing and repair records of those buses, the schedules of those lines, and any problems with delays in service caused by traffic congestion;  
(13)a representative of the taxis and limousines that serve airports who is familiar with the emissions testing and repair records of the taxis and limousines and the volume of business generated by the taxis and limousines;  
(14)a representative of local law enforcement agencies or other entities responsible for traffic conditions in and around airports;  
(15)a representative of the Air Transport Association;  
(16)a representative of the Airports Council International—North America;  
(17)a representative of environmental specialists from airport authorities; and  
(18)a representative from an aviation union representing ground crews.  
(c)Required elementsIn conducting the study, the Administrator shall— 
(1)collect, analyze, and consider information on the variety of stationary and mobile sources of air, noise, water, and solid waste pollution within airport bubbles around airports in the United States, including— 
(A)aircraft, vehicles, and equipment that service aircraft (including main and auxiliary engines); and  
(B)buses, taxis, and limousines that serve airports;  
(2)study a statistically significant number of airports serving commercial aviation in a manner designed to obtain a representative sampling of such airports;  
(3)consider all relevant information that is available, including State implementation plans under the Clean Air Act (42 U.S.C. 7401 et seq.) and airport master plans;  
(4)consider the air quality implications of airport and ground and in-flight aircraft operations, such as routing and delays;  
(5)assess the role of airports in interstate and international travel and commerce and the environmental and economic impact of regulating airports as significant sources of air, noise, water, and solid waste pollution;  
(6)propose boundaries of the areas to be included within airport bubbles;  
(7)propose a definition of air pollutant emissions for airport bubbles that includes hydrocarbons, volatile organic compounds, and other ozone precursors targeted for reduction under Federal air pollution law;  
(8)develop an inventory of each source of air, noise, water, and solid waste pollution to be regulated within airport bubbles and the level of reduction for each source;  
(9)list and evaluate programs that might be implemented to reduce air, noise, water, and solid waste pollution within airport bubbles and the environmental and economic impact of each of the programs, including any changes to Federal or State law (including regulations) that would be required for implementation of each of the programs;  
(10)evaluate the feasibility of regulating air, noise, water, and solid waste pollutants in and around airports using airport bubbles and make recommendations regarding which programs should be included in an effective implementation of airport bubble methodology; and  
(11)address the issues of air and noise pollution source identification and regulation that are unique to military air bases and stations.  
(d)ReportNot later than 3 years after the date of enactment of this Act, the Administration shall submit to Congress a report describing the results and recommendations of the study required by this section.  
5.Study of emission standards for airplane engines 
(a)In generalThe Administrator shall conduct a study of air pollutant emission standards established by the Environmental Protection Agency for airplane engines to determine whether it is feasible and desirable to strengthen the standards.  
(b)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress a report describing the results and recommendations of the study required by this section.  
6.Progress reportsNot later than 1 year after the enactment of this Act, and every year thereafter, the Administrator shall submit to the appropriate congressional committees a report which details the progress being made by the agency in complying with section 4 and section 5 of this Act.  
7.Reporting of toxic chemical releases 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall promulgate regulations requiring each airport that regularly serves commercial or military jet aircraft to report, under section 313 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023) and section 6607 of the Pollution Prevention Act of 1990 (42 U.S.C. 13106), releases and other waste management activities associated with the manufacturing, processing, or other use of toxic chemicals listed under section 313 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023), including toxic chemicals manufactured, processed, or otherwise used— 
(1)during operation and maintenance of aircraft and other motor vehicles at the airport; and  
(2)in the course of other airport and airline activities.  
(b)Treatment as a facilityFor the purpose of subsection (a), an airport shall be considered to be a facility as defined in section 329 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11049).  
 
